Citation Nr: 1003743	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-33 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to compensation under 38 U.S.C. § 1151 for a 
heart attack.

2.	Entitlement to compensation under 38 U.S.C. § 1151 for a 
right hip replacement.

3.	Entitlement to service connection for prostate cancer, to 
include as secondary to in-service exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from August 1943 to 
July 1949.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February 2007 and April 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a November 2009 hearing conducted at the RO.  A 
transcript of the hearing is of record. 

Clarification of Issues on Appeal

Initially, the Veteran testified that it is his right hip, 
rather than his left hip, that underwent surgery.

In addition, the Board observes that the Veteran was denied 
service connection for prostate cancer as secondary to in-
service radiation exposure in a July 1993 rating decision.  
However, the Board notes that, since the July 1993 denial, VA 
has amended its regulations to include prostate cancer as a 
radiogenic disease under the provisions of 38 C.F.R. § 3.311 
(2009).  As such, the Board will review the Veteran's claim 
notwithstanding the requirement to submit new and material 
evidence.  See generally 38 C.F.R. § 3.156 (2009); see also 
Routen v. West, 142 F.3d 1434, 1441-42 (Fed. Cir. 1998); 
Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993) (an 
intervening change in applicable law may entitle a claimant 
to receive consideration of a claim de novo, or as a "new" 
claim, even though the claim is based on essentially the same 
facts as those in a previously adjudicated claim).

The issues have thus been recharacterized as reflected on the 
front page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for prostate cancer 
as secondary to in-service exposure to ionizing radiation.  
During the development of the Veteran's claim, the Defense 
Treat Reduction Agency (DTRA) confirmed the Veteran 
participated in Operation CROSSROADS, conducted at the 
Pacific Proving Ground in 1946.  A dose estimate from the 
DTRA was received in November 2006 and has been associated 
with the claims file.

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in different ways, which have been outlined by the Court.  
See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. 
Brown, 10 Vet. App. 67, 71 (1997); see also Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 
1997).

Service connection may be granted if a Veteran had the 
disease in service or, in the case of malignant tumors, if 
the tumor was manifested to a degree of 10 percent or more 
within the first post-service year.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).  If a Veteran 
participated in service in a radiation-risk activity (as 
defined by statute and regulation) and, after service, 
developed one of certain enumerated cancers, it will be 
presumed that the cancer was incurred in service.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Alternatively, if a Veteran was exposed in service to 
ionizing radiation and, after service, developed any cancer 
within a period specified for each by law, then the Veteran's 
claim is referred to the Under Secretary for Benefits who 
must determine, based on the extent of exposure, whether 
there is a reasonable possibility that the disease was 
incurred in service.  38 C.F.R. § 3.311.

In the instant case, the Veteran has been diagnosed with 
prostate cancer, a disease listed under 38 C.F.R. § 3.311.  
Pursuant to 38 C.F.R. § 3.311, when a claimant contends that 
a radiogenic disease, which first became manifest after 
service though not to a compensable degree within any other 
applicable presumptive period, is the result of exposure to 
ionizing radiation in service, an assessment is made as to 
the size and nature of the radiation dose.  38 C.F.R. § 
3.311(a).  A "radiogenic disease" means a disease that may be 
induced by ionizing radiation, and includes most forms of 
cancer.  38 C.F.R. § 3.311(b)(2).  Except as otherwise 
provided, the radiogenic disease must become manifest five 
years or more after exposure.  38 C.F.R. § 3.311(b)(5).  If 
these threshold requirements are met, an assessment as to the 
size and nature of the radiation dose must be made.  If it is 
determined the Veteran was exposed to ionizing radiation in 
service, the RO must then refer the claim to the 
Undersecretary for Benefits for further consideration. 38 
C.F.R. § 3.311(b)(1)(iii).

In short, according to the medical records, the Veteran has a 
radiogenic disease within the meaning of 38 C.F.R. § 
3.311(b)(2) and it manifested more than five years after 
exposure.  Further, as noted above, his exposure to ionizing 
radiation has been confirmed by the DTRA.  These facts are 
sufficient to trigger the obligation to forward the Veteran's 
claims file to the Undersecretary for Benefits for an opinion 
under 38 C.F.R. § 3.311(b)(1).

As a final note, with respect to the Veteran's claims for 
compensation under the provisions of 38 U.S.C.A. § 1151, the 
Board observes the Veteran submitted a list of private 
medical providers that have treated him for his claimed 
disabilities.  The Board notes that these potentially 
relevant treatment records are not of record, and VA has made 
no attempt to retrieve these records.  The law requires VA to 
assist a claimant in obtaining evidence he has identified.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  Thus, on remand, the AOJ should attempt to retrieve 
these records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	The Veteran should be requested to 
complete VA Form 21-4142, 
Authorization and Consent to Release 
Information to VA, for all records 
related to the treatment of a right 
hip disorder and heart attack.  The 
AOJ should then obtain any relevant 
treatment records identified by the 
Veteran.  Any negative response 
should be appropriately documented 
into the record.

2.	Forward the Veteran's claims folder 
to the VA Under Secretary for 
Benefits for an opinion as to whether 
the Veteran's prostate cancer is 
etiologically related to in-service 
exposure to ionizing radiation 
exposure, in accordance with 38 
C.F.R. § 3.311(c) (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



